Proceeding, pursuant to article 78 of the CPLR to vacate order of the respondent Hon. Theodore Dachenhausen, entered May 6, 1974; and to compel the said respondent to issue an order granting the relief which the petitioner seeks in connection with a criminal action now pending in the County Court, Westchester County. Cross motion by respondent District Attorney to dismiss the petition on the grounds that the proceeding seeks relief not contemplated by the statute sought to be invoked (CPLR art. 78). Application denied, cross motion granted, proceeding dismissed, without costs. Gfulotta, P. J., Martuscello, Cohalan, Brennan and Munder, JJ., concur.